OPINION.
Littleton:
The first issue is governed by the decision of the Board in Dorothy Payne Whitney Straight, 7 B. T. A. 177, and the decision of the District Court for the Southern District of New York in Bankers' Trust Co., v. Bowers, 23 Fed. (2d) 941. The Commissioner erred in refusing to allow as a deduction by the estate the inheritance tax paid to the State of New Jersey. Keith v. Johnson, 271 U. S. 1; Blanche O'Brien et al., Executors, 10 B. T. A. 682.
Judgment will be entered on 15 days' notice, wader Buie 50.